Approval of the minutes of the previous sitting
The Minutes of the sitting of Thursday 22 May 2008 have been distributed.
Are there any comments?
(DE) Mr President, I would like to thank the staff of this House for organising the awards ceremony for the Energy Globe Awards, because it set a great example for the world and created an excellent impression of our Parliament. Thank you to everyone who took part.
It is permissible to express these words of thanks. It was not in the Minutes, but never mind.
(The Minutes of the previous sitting were approved.)